Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of October 16, 2008 (the “Agreement”), by and among Aleris
International, Inc. (the “Company”), Aurora Acquisition Holdings, Inc. (the
“Parent”) and Kevin L. Brown (the “Executive”).

WHEREAS, the Company desires that the Executive serve the Company as an
Executive Vice President and Chief Financial Officer of the Company, on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Employment, Duties and Agreements.

(a) The Company hereby agrees to employ the Executive as an Executive Vice
President and the Chief Financial Officer of the Company, and the Executive
hereby accepts such position and agrees to serve the Company in such capacity
during the employment period fixed by Section 3 hereof (the “Employment
Period”). The Executive shall have such duties and responsibilities as are
consistent with the Executive’s position and as may be assigned by the Company
from time to time. During the Employment Period, the Executive shall be subject
to, and shall act in accordance with, all reasonable instructions and directions
and all applicable policies and rules of the Company.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. During the Employment
Period, the Executive may not, without the prior written consent of the Company,
directly or indirectly, operate, participate in the management, operations or
control of, or act as an executive, officer, consultant, agent or representative
of, any type of business or service (other than as an executive of the Company).
It shall not, however, be a violation of the foregoing provisions of this
Section 1(b) for the Executive to (i) subject to the approval of the Board,
serve as an officer or director or otherwise participate in non-profit,
educational, welfare, social, religious and civil organizations, or (ii) manage
his personal, financial and legal affairs, so long as any such activities in
(i) and (ii) do not interfere with the performance of his duties and
responsibilities to the Company as provided hereunder.

(c) In connection with the Executive’s employment by the Company under this
Agreement, the Executive shall be based at the principal executive offices of
the Company, currently located in Beachwood, Ohio, except for such travel as the
performance of the Executive’s duties in the business of the Company may
require. The Company shall provide reimbursement for reasonable travel and
temporary housing expenses under the Aleris relocation policies. At the time of
your relocation to Cleveland from Ann Arbor, your moving, home sale and other
relocation expenses will be provided under the Aleris relocation policies.



--------------------------------------------------------------------------------

2. Compensation.

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $475,000 per
annum, (the “Base Salary”). During the Employment Term, the Base Salary will be
reviewed annually and is subject to adjustment at the discretion of the Board of
Directors of the Company (the “Board”), but in no event shall the Company pay
the Executive a Base Salary less than that set forth above during the Employment
Term.

(b) In addition to the Base Salary, within 30 days of the date hereof, the
Company shall pay the Executive a signing bonus in the amount of $75,000.00.

(c) In addition to the Base Salary, during the Employment Period, but beginning
for the fiscal year ending December 31, 2008, the Executive shall be eligible to
participate in the annual incentive plan (the “AIP”) established and approved by
the Board and, pursuant to the AIP, the Executive may earn an annual bonus (the
“Annual Bonus”) in each fiscal year during the Employment Period, with a target
Annual Bonus of 75% of Base Salary up to a maximum of 150% of Base Salary, based
on the achievement of annual performance objectives as set forth in the AIP,
subject to the Executive’s employment with the Company through the applicable
payment date for any such Annual Bonus (unless otherwise provided herein);
provided, however, Executive’s Annual Bonus for 2008 shall be fixed and
guaranteed in the amount of $75,000.00. To receive an Annual Bonus for 2008,
Executive must be an active employee with the Company through the date of payout
of AIP awards in 2009.

(d) During the Employment Period: (i) except as provided in the last sentence of
this Section 2(d), the Executive and/or the Executive’s family, as the case may
be, shall be entitled to participate in all employee benefit plans, practices,
policies, programs and arrangements of the Company which are made available
generally to other executive officers of the Company and/or their families, as
the case may be, including, without limiting the Company’s right to terminate,
modify or amend such plans in accordance with their terms or as provided in the
immediately succeeding sentence, the Company’s benefits restoration program,
life insurance, long-term disability and health plans and (ii) the Executive
shall be entitled to the perquisites and other fringe benefits that are made
available by the Company to its senior executives generally, subject to any
applicable terms and conditions of any specific perquisite or other fringe
benefit.

(e) Pursuant to the terms of the Aurora Acquisition Holdings, Inc. Amended and
Restated Management Equity Incentive Plan, as amended and restated February 16,
2007 (the “Parent Option Plan”), as soon as practicable after the date hereof,
you will be eligible for a grant of options (the “Options”) to purchase shares
of common stock of the Parent (the “Shares”) at an exercise price per Share
equal to the Fair Market Value (as defined in the Parent Option Plan) of a Share
on the date hereof . In the event the Company or the Parent engages in a
significant subsequent corporate transaction with another entity, the Board will
reconsider the size of the equity pool, taking into account the larger size of
the resultant entity and taking into account all relevant circumstances,
including competitive market data for companies of similar size and
circumstance.

 

2



--------------------------------------------------------------------------------

(f) The Company shall reimburse the Executive for all reasonable business
expenses upon the presentation of statements of such expenses in accordance with
the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

3. Employment Period.

The Employment Period shall commence on the date hereof (the “Effective Date”)
and shall terminate on the third anniversary of the Effective Date, provided
that on the third anniversary of the Effective Date and on each anniversary
thereafter, the Employment Period shall automatically be extended for additional
one-year periods unless either party provides the other party with a Notice of
Termination in accordance with Section 4(a) at least sixty (60) days before any
such anniversary (the anniversary date on which the Employment Period terminates
shall be referred to herein as the “Scheduled Termination Date”).
Notwithstanding the foregoing, the Executive’s employment hereunder may be
terminated during the Employment Period prior to the Scheduled Termination Date
upon the earliest to occur of any one of the following events (at which time the
Employment Period shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, the Executive (i) shall
become eligible to receive a benefit under the Company’s long-term disability
plan applicable to the Executive, or (ii) if no such long-term disability plan
is applicable to the Executive, the Executive shall have been unable to perform
his duties hereunder for a period of ninety (90) consecutive days or a period of
ninety (90) days in any one hundred eighty (180) day period.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) other than as a result
of physical or mental illness or injury, the willful and continued failure of
the Executive to perform substantially the Executive’s duties with the Company
or one of its affiliates; (iii) the Executive’s willful and continued misconduct
or gross negligence which is materially injurious to the Company or an affiliate
of the Company; or (iv) the indictment by the Executive of, or a plea by the
Executive of nolo contendere to, a felony involving moral turpitude or other
serious crime involving moral turpitude. In the case of clauses (i) and
(ii) above, the Company shall provide notice to the Executive indicating in
reasonable detail the events or circumstances that it believes constitute Cause
hereunder and, if such breach or failure is reasonably susceptible to cure,
provide the Executive with a reasonable period of time (not to exceed thirty
(30) days) to cure such breach or failure. If, subsequent to the Executive’s
termination of employment hereunder for other than Cause, it is determined in
good faith by the Board that the Executive’s employment could have been
terminated for Cause pursuant to clause (iv) of this Section 3(c), the
Executive’s employment shall, at the election of the Board, be deemed to have
been terminated for Cause retroactively to the date the events giving rise to
Cause occurred.

 

3



--------------------------------------------------------------------------------

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.

(e) Voluntarily. The Executive may voluntarily terminate his employment
hereunder, with or without Good Reason, provided that the Executive provides the
Company with notice of his intent to terminate his employment at least 60 days
in advance of the Date of Termination (as defined in Section 4(b) below) (and,
in the case of a termination by the Executive for Good Reason, complies with all
requirements of such a termination as provided hereunder).

4 Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), on the date the
Executive receives Notice of Termination from the Company, (iii) if the
Executive voluntarily terminates his employment (whether or not for Good
Reason), the date specified in the notice given pursuant to Section 3(e) herein
which shall not be less than 90 days after the Notice of Termination, and
(iv) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or any later date (within thirty
(30) days, or any alternative time period agreed upon by the parties, after the
giving of such notice) set forth in such Notice of Termination.

5. Termination Payments.

(a) Without Cause. In the event the Employment Period terminates under this
Agreement as a result of the Company terminating the Executive without Cause or
the Executive terminating his employment for Good Reason, the Executive shall be
entitled to the payments and benefits set forth in this Section 5(a):

(i) Prior to a Change in Control. If the Executive’s employment is terminated
prior to a Change in Control, the Company shall pay the Executive (A) within
thirty (30) days following the Date of Termination, the Executive’s accrued but
unused vacation and Base Salary through the Date of Termination (to the extent
not theretofore paid) (the “Accrued Benefits”) and (B) one and a half
(1.5) times the sum of (1) the Executive’s Base Salary and (2) the Target Bonus,
with such sum to be paid in lump sum within 30 days following the Date of
Termination and (C) any payments due under Section 2(c)(i) hereof; provided,
however, that the Executive shall be required to repay the payments described in
clause (B) (net of any taxes paid by the Executive or the Company on such
payments) in the event the Executive receives, within 18 months after the Date
of Termination, written notice from the Company that in the reasonable judgment
of the Company, the Executive engaged or is engaging in any conduct that
violates or otherwise fails to comply with his obligations under Sections 7 and
8 hereof, or in the event the Executive is convicted of, or pleads guilty to, a
felony involving moral turpitude within the three year period following the Date
of Termination for an act or omission committed during the Employment Period.

 

4



--------------------------------------------------------------------------------

(ii) On or After a Change in Control. If the Executive’s employment is
terminated on or after a subsequent Change in Control, the Company shall pay the
Executive (A) within thirty (30) days following the Date of Termination, the
Executive’s Accrued Benefits and (B) one and a half (1.5) times the Executive’s
Base Salary, with such sum to be paid in lump sum within 30 days following the
Date of Termination, and (C) any payments due under Section 2(c)(i) hereof;
provided, however, that the Executive shall be required to repay the payments
described in clause (B) (net of any taxes paid by the Executive or the Company
on such payments) in the event the Executive receives, within 18 months after
the Date of Termination, written notice from the Company that in the reasonable
judgment of the Company, the Executive engaged or is engaging in any conduct
that violates or otherwise fails to comply with his obligations under Sections 7
and 8 hereof, or in the event the Executive is convicted of, or pleads guilty
to, a felony involving moral turpitude within the three year period following
the Date of Termination for an act or omission committed during the Employment
Period.

(iii) With respect to any termination of the Executive’s employment to which
clause (i) or (ii) of this Section 5(a) applies, for the eighteen month period
commencing on the day after Executive’s Date of Termination, the Company shall
continue to provide medical benefits to Executive which are substantially
similar to those provided generally to executive officers of the Company
(including any required contribution by such executive officers) pursuant to
such medical plan as may be in effect from time to time as if the Executive’s
employment had not been terminated (it being understood that the Company may
provide such coverage by paying the Executive’s COBRA premiums, less any
contribution required by the Executive); provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
corresponding medical and other welfare benefits described herein shall be
secondary to such benefits during the period of the Executive’s eligibility, and
the Company shall reimburse the Executive for any increased cost to provide the
Executive with the benefits provided under the Company’s medical plan. The
Executive shall promptly notify the Company of any changes in his medical
benefits coverage.

(iv) The payments and benefits provided under this Section 5(a) are subject to
and conditioned upon the Executive executing a valid general release and waiver
(in the form reasonably acceptable to the Company), waiving all claims the
Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors, and such waiver becoming effective, and the
payments and benefits are subject to and conditioned upon the Executive’s
compliance with the Restrictive Covenants provided in Sections 7 and 8 hereof.
For the avoidance of doubt, except as provided in Section 2(c) hereof concerning
any remaining installments of the Sign-on Bonus, upon a termination of the
Employment Period without Cause or as a result of Good Reason, the Executive
shall not be entitled to any other compensation or benefits not expressly
provided for in this section, regardless of the time that would otherwise remain
in the Employment Period had the Employment Period not been terminated without
Cause or for Good Reason. Except as provided in this Section 5(a), or pursuant
to Section 2(c) if applicable, and except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by Section 4980B of the
Internal Revenue Code of 1986 and Section 601 of the Employee Retirement Income
Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), the Company shall have no additional obligations to the Executive.

 

5



--------------------------------------------------------------------------------

(vi) For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent: (A) a reduction by the Company in the Executive’s Base
Salary; (B) a material diminution in the Executive’s Annual Bonus opportunity;
(C) a material diminution in the Executive’s position, duties, responsibilities
or reporting relationships; or (D) a change of the Executive’s principal place
of employment to a location more than seventy-five (75) miles from such
principal place of employment as of the Effective Date; provided, Good Reason
shall not occur unless the Executive shall have given a detailed written notice
to the Company of any fact or circumstance believed by the Executive to
constitute Good Reason within thirty (30) days of the occurrence of such fact or
circumstance, and, if such fact or circumstance is reasonably susceptible to
cure, the Company shall have thirty (30) days to cure such fact or circumstance
and shall have failed to so cure.

(b) Cause or Voluntarily Other than for Good Reason. If the Executive’s
employment is terminated during the Employment Period by the Company for Cause
or voluntarily by the Executive other than for Good Reason, the Company shall
pay the Executive within thirty (30) days following the Date of Termination the
Accrued Benefits. Except as provided in this Section 5(b) and Section 2(c)
hereof concerning any remaining installments of the Sign-on Bonus, and except
for any vested benefits under any tax qualified pension plans of the Company,
and continuation of health insurance benefits on the terms and to the extent
required by COBRA, the Company shall have no additional obligations to the
Executive.

(c) Disability or Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death or Disability, the
Company shall pay the Executive or the Executive’s estate, as the case may be,
within thirty (30) days following the Date of Termination: (i) the Accrued
Benefits; and (ii) any Annual Bonus earned by the Executive in respect of the
Company’s fiscal year ending immediately prior to the Date of Termination but
not yet paid. Except as provided in this Section 5(c) and Section 2(c) hereof
concerning any remaining installments of the Sign-on Bonus, and except for any
vested benefits under any tax qualified pension plans of the Company, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, the Company shall have no additional obligations to the
Executive.

6. Legal Fees; Indemnification; Directors’ & Officers’ Liability Insurance.

(a) In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for its respective legal fees and expenses;
provided, that, if the Executive prevails on any material issue in any action,
the Company shall reimburse the Executive any reasonable legal fees and expenses
incurred.

(b) The Executive will be entitled to indemnification on the same terms as
indemnification is made available by the Company to its other senior executives,
whether through the Company’s bylaws, the Merger Agreement or otherwise.

(c) During the Employment Period, the Executive shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers.

 

6



--------------------------------------------------------------------------------

7. Non-Solicitation.

During the Employment Period and for eighteen months thereafter, the Executive
hereby agrees not to, directly or indirectly, solicit or hire or assist any
other person or entity in soliciting or hiring any employee of the Company or
any of its affiliates to perform services for any entity (other than the Company
or its affiliates), or attempt to induce any such employee to leave the employ
of the Company or its affiliates, or solicit, hire or engage on behalf of
himself or any other Person (as defined below) any employee of the Company or
anyone who was employed by the Company during the six-month period preceding
such hiring or engagement.

8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) The Executive hereby agrees that, during the Employment Period and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Company and its affiliates. For purposes of this
Agreement, the term “Confidential Information” shall mean all information of the
Company or any of its affiliates (in whatever form) which is not generally known
to the public, including without limitation any inventions, processes, methods
of distribution, customer lists or customers’ or trade secrets.

(b) The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the
Employment Period and for some period of time thereafter. Accordingly, the
Executive agrees that he will not, during the Employment Period and for a period
of eighteen months following the termination of the Employment Period, directly
or indirectly, become employed by, engage in business with, serve as an agent or
consultant to, become a partner, member, principal, stockholder or other owner
(other than a holder of less than 1% of the outstanding voting shares of any
publicly held company) of, any Person competitive with, or otherwise perform
services relating to, the business of the Company at the time of the termination
for any Person (the “Business”) (whether or not for compensation). For purposes
of this Agreement, the term “Person” shall mean any individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof that is
engaged in the Business, or otherwise competes with the Company, anywhere in
which the Company or its affiliates engage in or intend to engage in the
Business or where the Company or its affiliates’ customers are located.

(c) The Executive hereby agrees that, upon the termination of the Employment
Period, he shall not take, without the prior written consent of the Company, any
drawing, blueprint, specification or other document (in whatever form) of the
Company or its affiliates, which is of a confidential nature relating to the
Company or its affiliates, or, without limitation, relating to its or their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in his possession.

(d) The Executive hereby agrees not to defame or disparage the Company, its
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
affiliates or their directors, members, officers or executives.

 

7



--------------------------------------------------------------------------------

9. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond). If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, the Executive hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
require the Executive to account for and pay over to the Company, and the
Executive hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by the Executive as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 hereof.

10. Section 280G. If, after the Effective Date, there occurs a transaction that
constitutes a “change of control” under Regulation 1.280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the Parent and the Executive
shall use commercially reasonable best efforts to take such actions as may be
necessary to avoid the imposition of any the excise tax imposed by Section 4999
of the Code on the Executive, including seeking to obtain stockholder approval
in accordance with the terms of Section 280G(b)(5).

11. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Company:

Aleris International, Inc.

25825 Science Park Drive

Suite 400

Beachwood, Ohio 44122

Facsimile. 216-910-3650

Attn: General Counsel

with a copy to:

Robert J. Raymond

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

 

8



--------------------------------------------------------------------------------

If to the Parent:

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: General Counsel

with a copy to:

Robert J. Raymond

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

If to the Executive:

Kevin Brown

1747 Cypress Pointe Court

Ann Arbor, MI 48108

or to such other address as any party hereto may designate by notice to the
others.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that any Options and
Shares shall be governed by the relevant Equity Agreements). The Executive’s
employment with the Company for purposes of this Agreement shall include the
Executive’s employment by any direct or indirect subsidiary of the Parent or the
Company.

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.

 

9



--------------------------------------------------------------------------------

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.

(g) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to its principles of conflicts
of law.

(i) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

(j) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(k) Notwithstanding anything to the contrary herein, in the event any payment
hereunder would result in the imposition of an excise tax pursuant to
Section 409A of the Code or the regulations thereunder, as amended (the “409A
Excise Tax”), the Executive agrees that such payment shall be postponed to the
date that is the earliest date upon which such payment would no longer result in
the imposition of a 409A Excise Tax.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE  

/S/ KEVIN BROWN

Name:   Kevin Brown ALERIS INTERNATIONAL, INC.  

/S/ CHRISTOPHER R. CLEGG

Name:   Christopher R. Clegg Title:   EVP, General Counsel & Secretary AURORA
ACQUISITION HOLDINGS, INC.  

/S/ CHRISTOPHER R. CLEGG

Name:   Christopher R. Clegg Title:   EVP, General Counsel & Secretary

 

11